DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 27 August 2021 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Drawings are withdrawn; &
Claims 1-3 & 5-21 are pending for review.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note:	The prior art relied upon in the following office action is as follows:
-
Kang, US #5,474,055
[Kang ('055)]

-
Trice, US #2018/0003389
[Trice ('389)]






35 USC § 112
The following is a quotation of 35 U.S.C. § 112(a), and of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1st Para.: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “an air guide below the cooktop chassis and the cooking compartment” in Line 14, which is considered new matter. As shown in at least Fig. 3, 4 & 9, & as recited in at least Para. 5, 24 & 34, Air Guide #300 is located between the cooktop chassis & Cooking Compartment #110, i.e. below the chassis & above the cooking compartment. Claim 22 depends from Claim 21 and is therefore, similarly rejected.
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:


2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 & 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the cooktop floor" in Line 6. There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from Claim 21 and is therefore, similarly rejected.
35 USC § 102, 35 USC § 103
Claims 1-3, 15, 18 & 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Trice ('389).
In Re Claims 1-4, 15, 18 & 19, Trice ('389) discloses:
Cl. 1: A home cooking appliance (Appliance #10) comprising:
a housing (Housing #12);
a cooktop on the housing (Comprising at least Cooking Surface #20a), the cooktop having a cooktop floor supporting at least one gas burner (Cooktop Surface #18 (bottom, horizontal wall) directly beneath & supporting Gas Burners #19; See drawing below) and a cooktop chassis below the cooktop floor, the cooktop floor and the cooktop chassis defining a space therebetween and below the at least one gas burner (The cooktop chassis is defined by the top surface (Chassis Floor) of the inlet duct (Air Guide) to Fan #17 & Cooktop Floor as shown in the drawing below, the cooktop floor & chassis floor defining the space there-between);
a cooking compartment in the housing and accessible through a door in a front of the housing (Cooking Compartment #14 accessible through Door #16);
a cooling air system having a cooling fan that conveys cooling air through the housing (Comprising Air Channel #15, Fan #17, the fan’s associated inlet ducting & Vent Opening #21b); and
an air guide between the cooktop chassis and the cooking compartment (Inlet air duct leading to Fan #17, the air guide being disposed between the top surface of the inlet duct (chassis floor) & Cooking Compartment #14), the air guide including an inlet located away from the space below the at least one gas burner of the cooktop (Air flow, indicated by the arrows inside the duct, are shown originating from Front #12a of Housing #12) and an outlet in fluid communication with the cooling fan (Fig. 2: Openings #21b in Venting Surface #20b), the air guide configured to restrict air from being drawn into the cooling fan from the space below the at least one gas burner of the cooktop (Fig. 2: The only air entering the venting system is shown originating from Front #12a with no air shown being vented beneath Burners #19).
Cl. 2: wherein the inlet is disposed closer to the front of the housing than a primary air intake of the at least one gas burner in the space below the at least one gas burner of the cooktop (As discussed above, the ventilation air originates at Front #12b).
Cl. 3: wherein the cooktop includes a plurality of gas burners (Fig. 1-3), and wherein the inlet is disposed closer to the front of the housing than a primary air intake of each of the plurality of gas burners in the space below the plurality of gas burners of the cooktop (As discussed above, the ventilation air originates at Front #12b).
[AltContent: textbox ([img-media_image1.png])][AltContent: textbox (Air Guide)][AltContent: textbox (Chassis Floor)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cooktop Floor)][AltContent: arrow]











Cl. 15: wherein the air guide includes a guide portion extending from a top of the outlet and configured to guide air exiting the outlet to an intake of the cooling fan (Fig. 2: Air through the duct connected to the inlet of Fan #17 exits the duct & enters the fan).
Cl. 18: wherein the cooktop chassis further comprises: a chassis floor (Top surface of the inlet duct (Air Guide) to Fan #17) and at least one chassis sidewall (At least one of the four sides of Housing #12), the cooktop floor, the chassis floor, and the at least one chassis sidewall defining the space below the at least one gas burner of the cooktop (Fig. 2: The space beneath each Burner #19 is defined by Cooktop Surface #18 (the horizontal wall beneath Gas Burners #19) / Cooktop Floor, the top wall of the inlet duct (Chassis Floor) & four sides of Housing #12), the chassis floor and the at least one chassis sidewall disposed between the cooktop floor and the cooking compartment (Fig. 1-3), wherein the air guide is disposed between the chassis floor and the cooking compartment and the guide portion extending from the top of the outlet is disposed between the at least one chassis sidewall and the cooling fan (The outlet of the Air Guide (inlet duct leading to Fan #17) is shown to be located between the housing side walls, the chassis bottom wall & the inlet of Fan #17).
Cl. 19: wherein the guide portion extending from the top of the outlet of the air guide is separated from the at least one chassis sidewall by a predetermined clearance (Beginning at Para. 21: Cooling air can flow “through one or more air channels”, indicating each channel must be sized to fit within Housing #12 & be spaced a specific distance from the housing side walls for multiple channels to be provide within the housing).

Claims 5-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Trice ('389) as applied to Claim 4 above, in view of Kang ('055).
In Re Claim 5, Trice ('389) discloses all aspects of the claimed invention as discussed above, with the possible exception of: “further comprising: a top insulation retainer above the cooking compartment, wherein the air guide is disposed between the cooktop chassis and the top insulation retainer.”
Nevertheless, Kang ('055) discloses from the same Cooking Appliance Ventilation System field of endeavor as applicant's invention, the use of insulation (Insulating Member #30) disposed between a cooking chamber (Combustion Chamber #26) & the bottom wall of an upper chassis (Top Plate #46), an air guide disposed between the insulation & the upper chassis (Air Passage #22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the insulation of Kang ('055) into the system of Trice ('389) for the purpose of “[shielding] conduction and convection heat generated from the combustion chamber” (Col. 3, Ln. 24-27).
In Re Claims 6 & 7, Kang ('055) further discloses: wherein the air guide comprises a wall cooperating with the top insulation retainer to form a flow path between the inlet and the outlet / wherein the air guide comprises at least three walls cooperating with the top insulation retainer to form a flow path between the inlet and the outlet (Fig. 1, 5).
In Re Claim 8, with respect to “wherein the three walls include a top wall and two sidewalls extending from the top wall, and wherein the two sidewalls contact the top insulation retainer to form a substantially sealed flow path between the inlet and the outlet”, both Trice ('389) & Kang ('055) disclose the air guide comprises a top wall but do not show side walls; nevertheless, air passages / guides would, of necessity, require side walls to form “passages” or “channels” as described in both Trice ('389) & Kang ('055).
In Re Claims 9 & 10, with respect to “wherein the two sidewalls include one or more flanges in contact with the top insulation retainer” & “wherein the one or more flanges are coupled to the top insulation retainer “, the mounting means between the air guide & insulation would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, since the applicant has not disclosed that a flanged coupling with or without an angled plate solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations: See Para. 26), and the appliance of Trice ('389) would function equally well in either configuration.
In Re Claims 11 & 12, Trice ('389) discloses: wherein the air guide is separated from the cooktop chassis by a predetermined clearance / wherein the top wall of the air guide is separated from the cooktop chassis by a predetermined clearance (Fig. 2).

Claims 13, 14, 16 & 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Trice ('389) as applied to at least one of Claims 1 & 14 above.
In Re Claims 13, 14, 16 & 17, with respect to:
Cl. 13: wherein the air guide includes a flange coupled to the cooling fan;
Cl. 14: wherein the cooling fan includes a lip configured to receive and secure the flange of the air guide to the cooling fan;
Cl. 16: wherein the guide portion extending from the top of the outlet includes a flange coupled to the cooling fan; &
Cl. 17: wherein the guide portion extending from the top of the outlet includes one or more angled plate portions;
the mounting means between the air guide / inlet duct & fan, including at least one angled plate portion, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, since the applicant has not disclosed that a flanged coupling with or without an angled plate solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations: See Para. 31), and the appliance of Trice ('389) would function equally well in either configuration.
In Re Claims 20 & 21, Trice ('389) discloses:
Cl. 21: A home cooking appliance (Appliance #10) comprising:
a housing (Housing #12);
a cooktop on the housing (Comprising at least Cooking Surface #20a), the cooktop including:
a cooktop surface supporting at least one bottom-breathing gas burner (Cooktop Surface #18 (horizontal wall) directly beneath & supporting Gas Burners #19), and
a cooktop chassis below the cooktop surface and the at least one bottom- breathing gas burner (The cooktop chassis is defined by the top surface (Chassis Floor) of the inlet duct (Air Guide) to Fan #17 & Cooktop Floor), the cooktop floor and the cooktop chassis defining a space therebetween and below the at least one bottom-breathing gas burner (Fig. 2, 3: The space between the cooktop floor & chassis floor),
wherein the at least one bottom-breathing gas burner has a primary air intake in the space between the cooktop surface and the cooktop chassis (As Gas burners #19 are shown with the bottom openings facing the space between the cooking floor & chassis floor, the only available air for the burners would of necessity be from this space);
a cooking compartment in the housing and accessible through a door in a front of the housing (Cooking Compartment #14 accessible through Door #16);
a cooling air system having a cooling fan that conveys cooling air through the housing (Comprising Air Channel #15, Fan #17, the fan’s associated inlet ducting & Vent Opening #21b); and
an air guide below the cooktop chassis and the cooking compartment (Inlet air duct leading to Fan #17, the air guide being disposed between the top surface of the inlet duct (chassis floor) & Cooking Compartment #14), the air guide including an inlet located away from the space below the at least one bottom-breathing gas burner of the cooktop (Air flow, indicated by the arrows inside the duct, are shown originating from Front #12a of Housing #12) and an outlet in fluid communication with the cooling fan (Fig. 2: Openings #21b in Venting Surface #20b), the air guide configured to restrict air from being drawn into the cooling fan from the space between the cooktop surface and the cooktop chassis having the primary air intake of the at least one bottom-breathing gas burner (Fig. 2: The only air entering the venting system is shown originating from Front #12a with no air shown being vented beneath Burners #19).
With respect to the air guide being located below the chassis & cooking compartment, the exact relative location of the recited components would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the air guide below the chassis & cooking chamber solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of Trice ('389) would function equally well in either configuration.
Cl. 21: wherein the air guide is separated from the cooktop chassis by a predetermined clearance (Beginning at Para. 21: Cooling air can flow “through one or more air channels”, indicating each channel must be sized to fit within Housing #12 & be spaced a specific distance from the housing side walls for multiple channels to be provide within the housing).
Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 & 21 have been considered but are moot in view of the new grounds of rejection. The arguments do not apply to any of the references being used in the current rejection.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762